                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

ALPHA ALPHA, LLC, a New Mexico limited
liability company, on behalf of itself and
derivatively on behalf of Avalon Jubilee, LLC,

        Plaintiff,

        vs.                                                    No. CV 18-648 KG/JFR

LAND STRATEGIES, LLC,
a Nevada limited liability company,
RONALD R. COBB, and PETER GHISHAN,

        Defendants,

-and-

RONALD R. COBB,

        Third-Party Plaintiff,

        vs.

AVALON JUBILEE, LLC,
a New Mexico limited liability company,

        Third-Party Defendant.

                       ORDER QUASHING ORDER TO SHOW CAUSE

        The Court entered an Order to Show Cause on June 13, 2019, directing Plaintiff Alpha

Alpha, LLC, and its counsel to show cause why they should not be sanctioned for making

material misrepresentations regarding the proposed third amended complaint. (Doc. 78).

Plaintiff and its counsel timely responded to that Order on June 26, 2019. (Doc. 84). On July 2,

2019, the parties filed a Notice of Settlement, indicating they had agreed in principle to settle all

disputes, including any potential pecuniary sanction owed to Defendants as a result of the

Court’s Order to Show Cause. (Doc. 87).
       In her Response, Plaintiff’s counsel states that she primarily practices in state court and is

accustomed to a different standard and pattern of practice. (Doc. 84) at 6. Counsel admits that

her work here was “sloppy[ ] and based on a culture of practice that does not apply in Federal

Court.” (Id.) at 6-7.

       This Court is not persuaded that any judge in our state judicial system would accept or

tolerate a custom or standard of practice of misrepresentation by an attorney. This conduct is not

acceptable here and is not acceptable there. Counsel is reminded to aspire to the highest of

professional standards in any court of law, whether it be federal, state, local, or tribal.

       Nevertheless, the Court accepts counsel’s response insofar as she accepts responsibility

and states there was no intent to mislead this Court or opposing counsel. As a result, the Court

concludes a sanction is not warranted.

       Therefore, the Court quashes its Order to Show Cause.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
